4/18/2019
       Case                                                    Form 17:24:15 Main Document Page 1 of 3
                    19-11043 Doc 10 Filed 04/18/19 Entered 04/18/19

      Fill in this information to identify your case:

       Debtor 1                 Gabriel                                  Ruiz
                               First Name               Middle Name     Last Name

       Debtor 2                 Erika                   Y                Ruiz
       (Spouse, if filing)     First Name               Middle Name     Last Name                                                  Check if this is:

       United States Bankruptcy Court for the:                    Eastern District of Louisiana                                    ❑ An amended filing
                                                                                                                                   ❑ A supplement showing postpetition
       Case number                                                                                                                    chapter 13 income as of the following date:
       (if known)

                                                                                                                                      MM / DD / YYYY

     Official Form 106I
     Schedule I: Your Income                                                                                                                                             12/15
     Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
     information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
     spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
     additional pages, write your name and case number (if known). Answer every question.


      Part 1: Describe Employment


      1. Fill in your employment
         information.                                                               Debtor 1                                             Debtor 2 or non-filing spouse

          If you have more than one job,         Employment status              ✔ Employed ❑Not Employed
                                                                                ❑                                                   ✔ Employed ❑Not Employed
                                                                                                                                    ❑
          attach a separate page with
          information about additional           Occupation                     Helicopter pilot                                    Teacher
          employers.
                                                 Employer's name                US Department of Defense                            Courtney Christian School
          Include part time, seasonal, or
          self-employed work.
                                                 Employer's address             8899 East 56th St.                                  PO Box 787
          Occupation may include student                                         Number Street                                       Number Street
          or homemaker, if it applies.




                                                                                Indianapolis, IN 46249                              Hammond, LA 70404
                                                                                 City                     State     Zip Code         City                State    Zip Code

                                                 How long employed there? 10 years                                                   1 year


      Part 2: Give Details About Monthly Income


          Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
          spouse unless you are separated.
          If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
          more space, attach a separate sheet to this form.

                                                                                                              For Debtor 1     For Debtor 2 or
                                                                                                                               non-filing spouse

      2. List monthly gross wages, salary, and commissions (before all payroll
         deductions.) If not paid monthly, calculate what the monthly wage would                 2.               $8,886.35                 $1,453.58
         be.

      3. Estimate and list monthly overtime pay.                                                 3.   +               $0.00    +                $0.00


      4. Calculate gross income. Add line 2 + line 3.                                            4.               $8,886.35                 $1,453.58




     Official Form 106I                                                         Schedule I: Your Income                                                                  page 1




https://app.jubileepro.com                                                                                                                                                          1/3
4/18/2019
       Case                                                   Form 17:24:15 Main Document Page 2 of 3
                   19-11043 Doc 10 Filed 04/18/19 Entered 04/18/19

      Debtor 1                Gabriel                                                     Ruiz
      Debtor 2                Erika                       Y                               Ruiz                                         Case number (if known)
                              First Name                   Middle Name                     Last Name


                                                                                                                              For Debtor 1       For Debtor 2 or
                                                                                                                                                 non-filing spouse
            Copy line 4 here....................................................................................➔   4.          $8,886.35               $1,453.58
      5.    List all payroll deductions:

            5a. Tax, Medicare, and Social Security deductions                                                       5a.         $2,068.37                 $205.40
            5b. Mandatory contributions for retirement plans                                                        5b.           $589.90                   $0.00
            5c. Voluntary contributions for retirement plans                                                        5c.            $79.71                   $0.00
            5d. Required repayments of retirement fund loans                                                        5d.             $0.00                   $0.00
            5e. Insurance                                                                                           5e.           $534.17                   $0.00
            5f. Domestic support obligations                                                                        5f.             $0.00                   $0.00
            5g. Union dues                                                                                          5g.            $64.78                   $0.00

            5h. Other deductions. Specify: See additional page                                                      5h.
                                                                                                                          +       $107.97        +        $325.84

      6.    Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                             6.          $3,444.89                 $531.24
      7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.          $5,441.45                 $922.34
      8.    List all other income regularly received:

            8a. Net income from rental property and from operating a business,
                profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                                                8a.             $0.00                   $0.00

            8b. Interest and dividends                                                                              8b.             $0.00                   $0.00

            8c. Family support payments that you, a non-filing spouse, or a
                dependent regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce                              8c.             $0.00                   $0.00
                 settlement, and property settlement.                                                                               $0.00                   $0.00
                                                                                                                    8d.
            8d. Unemployment compensation                                                                                           $0.00                   $0.00
                                                                                                                    8e.
            8e. Social Security
            8f. Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash
                 assistance that you receive, such as food stamps (benefits under the
                 Supplemental Nutrition Assistance Program) or housing subsidies.                                                   $0.00                   $0.00
                                                                                                                    8f.
                 Specify:                                                                                           8g.             $0.00                   $0.00
            8g. Pension or retirement income                                                                        8h.   +         $0.00        +          $0.00
            8h. Other monthly income. Specify:


      9.    Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                   9.              $0.00                    $0.00

      10. Calculate monthly income. Add line 7 + line 9.
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                 10.         $5,441.45    +            $922.34      =         $6,363.79

      11.   State all other regular contributions to the expenses that you list in Schedule J.
            Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
            friends or relatives.
            Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

            Specify:                                                                                                                                             11. +              $0.00
      12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write
          that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                           12.             $6,363.79
                                                                                                                                                                           Combined
                                                                                                                                                                           monthly income
      13. Do you expect an increase or decrease within the year after you file this form?
            ❑No.                      Husband has been working second job and overtime, but will cease receiving that extra income.
            ✔ Yes. Explain:
            ❑

     Official Form 106I                                                                            Schedule I: Your Income                                                          page 2




https://app.jubileepro.com                                                                                                                                                                   2/3
4/18/2019
       Case                                                 Form 17:24:15 Main Document Page 3 of 3
                 19-11043 Doc 10 Filed 04/18/19 Entered 04/18/19

      Debtor 1            Gabriel                         Ruiz
      Debtor 2            Erika             Y             Ruiz                        Case number (if known)
                          First Name        Middle Name   Last Name




                                                                                                               Amount


        5h. Other Deductions For Debtor 1
        employmentDetailsId: 13117
                                                                                                               $107.97

        5h. Other Deductions For Debtor 2
        employmentDetailsId: 13116
            Tuition                                                                                            $325.84




     Official Form 106I                                     Schedule I: Your Income                                page 3




https://app.jubileepro.com                                                                                                  3/3
